oO YT DH NA B WH PO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00106-RSL Document 31-1 Filed 07/16/19 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR 19-106 RSL
Plaintiff PROTECTIVE ORDER
Vv.
PRINCETON BROWN and
ROBERT PEREZ,
Defendants.

 

 

This matter comes before the Court on the United States’ Stipulated Motion for a
Protective Order regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d).
Having considered the record and files herein, the Court finds there is good cause to grant
the stipulated motion, and hence:

IT IS HEREBY ORDERED that the discovery materials discussed in the Motion
for the Protective Order and referred to therein as “Protected Material,” marked specially
as “Produced Subject to a Protective Order,” may be produced to counsel for the
defendants in this case.

IT IS FURTHER ORDERED that possession of Protected Material is limited to

the attorneys of record in this case, and to any investigators, expert witnesses, and other

PROTECTIVE ORDER - United States v. Brown/ Perez -1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oe YD HW BR WW HY

YN NY YP NY YY NY NY DN BB eB Be ew ew ew Ww Yn YL
oN AM FF WN KH SOHO MI ADAH BR DH ES

 

 

Case 2:19-cr-00106-RSL Document 31-1 Filed 07/16/19 Page 2 of 3

agents the attorneys of record hire in connection with this case. The attorneys of record,
and their investigators, expert witnesses, and other agents may review Protected Material
with the defendants. The defendants may inspect and review Protected Material, but
shall not be allowed to possess, photograph, or record Protected Material.

IT IS FURTHER ORDERED that defense counsel shall not provide Protected
Material to any other person outside his/her law office, including the defendants. A copy
of the Protected Material shall not be sent to the Federal Detention Center,

IT IS FURTHER ORDERED that the defendant, defense counsel, and others to
whom disclosure of the content of the Protected Material may be necessary to assist with
the preparation of the defense, shall not disclose the Protected Material or its contents,
other than as necessary for the preparation of defenses at trial and in subsequent appellate
proceedings, if necessary.

IT IS FURTHER ORDERED that if defense counsel finds it necessary to file any
documents marked as Protected Material, the material shall be filed under seal with the
Court.

Nothing in this Protective Order prohibits defense counsel from showing the
Protected Material, or reviewing its contents, with the defendant or with others to whom
disclosure may be necessary to assist with the preparation of the defense at trial and in
subsequent appellate proceedings, if necessary.

Nothing in this Protective Order prohibits defense counsel from disputing the
designation of material as Protected Material and, if agreement cannot be reached
between the parties, seeking a determination by this Court.

/
//
Hf
Hf
HH

PROTECTIVE ORDER - United States v. Brown/ Perez - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oe YT DH A BP WD YH

YN VY NY NY NY NY YN BHR eB we Ye ese Be Ee ew
oN ND MN FF WKH KF BDO MHI DH BR wD BH HK OS

 

 

Case 2:19-cr-00106-RSL Document 31-1 Filed 07/16/19 Page 3 of 3

At the conclusion of the case, the Protective Material shall be returned to the
United States, or destroyed, or otherwise stored in a manner to ensure that it is not

subsequently duplicated or disseminated in violation of this Protective Order.

DATED this le* day of July 2019,

HON. ROBERT S. LASNIK
United States District Judge

Presented by:

s/Amy Jaquette

AMY JAQUETTE
Assistant United States Attorney

PROTECTIVE ORDER - United States v. Brown/ Perez - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
